EXAMINER’S COMMENT
Claim 19 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 38, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/03/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Ralph Locher on 05/18/2021.
The application has been amended as follows: 
In claim 19, line 18, the term - - a plurality - - has been inserted before the term “of up to six legs”.
In claim 19, line 18, the term - - and which are connected to a second base - - has been inserted after the term “said first base”.
In claim 19, line 19, the term - - each of - - has been inserted before the term “said legs”.
In claim 19, line 19, the term “and which are connected to a second base” has been deleted.
In claim 19, lines 21-22, the term “a movement” has been changed to - - movement - -.
In claim 19, line 22, the term “an” has been changed to - - the - -.
In claim 19, line 22, the term “direction” has been changed to - - directions - -.
In claim 19, line 22, the term “a Z axis” has been changed to - - the Z direction - -.
In claim 19, line 22, the term “and/or havinq” has been changed to - - and capable of executing rotary movement about - -.
In claim 31, line 4, the term “a movement” has been changed to - - movements - -.
In claim 31, line 4, the term “direction” has been changed to - - directions - -.
In claim 36, line 4, the term - - and - - has been inserted before the term “combinations”.
In claim 38, line 6, the second occurrence of the term “using” has been deleted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 19 and 38, the prior art of record does not teach, suggest, or render obvious a device for laser-assisted processing of a material adhering to a substrate or a body, being a substrate-associated or substrate-free body, or of its surface, the device comprising: 
a positioning system enabling three translational and three rotational degrees of freedom and having a sample holder;
said positioning system having a first carrier in a form of an apparatus with a first base and a plurality of up to six legs mounted on said first base and which are connected to a second base, a length and an angle of each of said legs being variable; and
	said positioning system having a second carrier capable of executing movement in the X-Y directions and/or the Z direction and capable of executing rotary movement about a rotation axis, 
	in combination with the other limitations of claims 19 and 38, respectively.
Houbertz-Kraus (US PG Pub 2013/0056910, cited in the previous office action), Wakui (US Patent 6,327,026, cited in the previous office action), and Nowatzyk (US PG Pub 2017/0304947, cited on the IDS filed 02/26/2019) are the closest prior art of record.
Houbertz-Kraus teaches a device for laser-assisted processing of a material comprising a positioning system having a single carrier with a base and a single leg mounted thereon.
single carrier with a base and six legs with variable length and angle mounted thereon. 
Nowatzyk teaches a device for laser-assisted processing of a material (Figs. 2-3) comprising a positioning system for an optical element enabling three translational and three rotational degrees of freedom (para. 0036) having a first carrier apparatus (piezo hexapod of para. 0036 and Fig. 4) with six legs (410) mounted on a first base (430) and connected to a second base (420), each leg having variable length (para. 0036).  Nowatzyk also teaches that the positioning system has a second carrier (piezo stage 270) capable of executing movement in X, Y, and Z directions.  However, Nowatzyk’s second carrier does not have a rotation axis with capability of executing rotary movement, and one of ordinary skill in the art would not have been motivated to provide such capability for Nowatzyk’s optical element positioning application.
None of the references of record teaches the above combination of features presently claimed, which provide capability for independent motions of the first and second carriers, as shown, for example, in Fig. 1 of the disclosure.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745